Exhibit 99.1 Omeros Corporation Reports Second Quarter 2015 Financial Results Conference Call Today at 4:30 p.m. ET SEATTLE, WA August 10, 2015 Omeros Corporation (NASDAQ: OMER), a biopharmaceutical company committed to discovering, developing and commercializing both small-molecule and protein therapeutics for large-market as well as orphan indications targeting inflammation, coagulopathies and disorders of the central nervous system, today announced recent highlights and developments as well as financial results for the second quarter of 2015, which include: · Revenues of $3.2 million, $3.1 million of which resulted from net product sales of Omidria® (phenylephrine and ketorolac injection) 1% / 0.3% following its broad commercial U.S. launch in mid-April · Net loss of $16.7 million, or $0.44 per share, which included $2.7 million ($0.07 per share) of non-cash expenses for the three months ended June 30, 2015 · Omidria reimbursement has already been established from all Medicare Administrative Contractors across all states in the U.S. and Puerto Rico and from nearly all of the nation’s top 30 commercial payers and others, representing approximately 135 million insured lives · Establishing Omidria financial assistance program for patients covered by government insurers and a copay program for those commercially insured – both programs are designed to expand access to Omidria to all U.S. cataract surgery patients · European Commission (EC) approved Omidria for use during cataract surgery and lens replacement procedures throughout the European Union (EU) as well as in Iceland, Lichtenstein, and Norway. · Based on results seen in patients participating in the Phase 2 trial, investigator-requested extended access to OMS721 is now available for compassionate use to European patients with TMAs including atypical hemolytic uremic syndrome (aHUS) · Entered into exclusive out-licensing agreement for commercialization of OMS103 in the U.S. “Building on the momentum of our successful controlled Omidria launch, we made the product widely available in mid-April to ophthalmic surgeons and their practices in the U.S. In addition to driving breadth of expansion in our customer base across ambulatory surgery centers and hospital outpatient departments including those at 340B-eligible hospitals and academic institutions, we have focused on securing coverage and reimbursement for Omidria patients broadly across both government payers like Medicare and commercial payers,” said Gregory A. Demopulos, M.D., chairman and chief executive officer of Omeros. “Our efforts have been successful and, further supported by our patient assistance and commercial copay programs, we expect to make Omidria accessible by all patients across all insurer types, removing any remaining financial impediment to use of Omidria for all who qualify. We expect that success in the U.S. will help us in Europe where the drug was recently approved for commercialization, and we are pursuing our strategy of entering into one or more marketing and distribution partnerships. Through our OMS103 commercialization agreement with Fagron, sales should begin this year, adding to the revenue stream generated by Omidria. OMS721, in a Phase 2 clinical program for aHUS and other TMAs, now has both orphan and Fast Track designations from FDA, is available for compassionate use in Europe, and additional clinical trial data are expected soon.” Second Quarter and Recent Highlights and Developments · Omeros initiated the broad U.S. launch of Omidria in April 2015, selling to wholesalers, which in turn sell to ambulatory surgery center (ASC) and hospital customers. This followed a successful controlled launch of Omidria in February 2015, during which the company sold Omidria directly to a small number of ASCs in the U.S. · Omeros entered into a Pharmaceutical Pricing Agreement with the Secretary of Health and Human Services, which enables certain entities that qualify for government pricing under the Public Health Services Act to receive discounts on their qualified purchases of Omidria, and a Federal Supply Schedule agreement under which certain U.S. government purchasers receive a discount on eligible purchases of Omidria. The company expects that these agreements will further advance adoption of Omidria with those entities and government purchasers. · Omeros has established reimbursement for Omidria from all Medicare Administrative Contractors and has secured coverage from nearly all of the top 30 commercial insurers, including Aetna, Cigna, Humana, Tri-Care, Wellpoint-Anthem and UnitedHealth Group. Of the approximately 155 million lives represented by those top 30 insurers, coverage for Omidria has been secured to date for approximately 135 million. Additional insurers, including AARP, USAA and many of the Blue Cross/Blue Shield organizations, have also been confirmed. · To make Omidria accessible by all patients, Omeros is establishing both a patient assistance program to support government-insured patients who meet certain financial criteria as well a commercial copay program whereby Omeros will financially assist patients whose commercial coverage inadequately reimburses for Omidria. · The EC approved Omidria for use in cataract surgery and lens replacement procedures to maintain mydriasis (pupil dilation), prevent miosis (pupil constriction), and to reduce postoperative eye pain. This approval allows for the marketing of Omidria in all EU member states plus Iceland, Lichtenstein, and Norway. Decisions about price and reimbursement for Omidria are made on a country-by-country basis and will be required before marketing may occur in a particular country. Omeros’ strategy remains to enter into one or more partnerships for the marketing and distribution of Omidria in the EU member states and other European countries. · Omeros’ OMS721, the company's lead human monoclonal antibody targeting mannan-binding lectin-associated serine protease-2 (MASP-2), received Fast Track Designation from the FDA for the treatment of patients with atypical hemolytic uremic syndrome (aHUS). Omeros is currently evaluating the drug in a Phase 2 clinical trial for the treatment of aHUS and other thrombotic microangiopathies (TMAs). TMAs are a family of rare, debilitating and life-threatening disorders characterized by excessive thrombi (clots) in the microcirculation of the body's organs, most commonly the kidney and brain. Based on results seen in patients participating in the Phase 2 trial, Omeros has made OMS721 available for expanded access for compassionate use. · Omeros and affiliates of Fagron NV, Fagron Sterile Services and JCB Laboratories (collectively Fagron), entered into an exclusive license agreement for the U.S. commercialization of Omeros’ OMS103, developed by Omeros for use during arthroscopic surgery. Fagron is obligated to meet performance diligence requirements including the commencement of commercial supply of OMS103 in 2015. · The company is discussing with FDA the re-initiation of the OMS824 Phase 2 Huntington’s and schizophrenia programs following submission of the package of nonclinical materials requested by the FDA. The company looks forward to re-activating enrollment in its Phase 2 clinical programs as soon as possible.
